DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the amended feature of “analyzing the images of the human operated main camera to identify a position of a player” is not disclosed or suggested by the above references (see page 15 of Remarks).  However, this feature is obvious in view of new grounds of rejection.  As noted by the Applicant, a person having ordinary skill in the art would like use the disclosure of Aagaard as a starting point (see page 13 of Remarks).  Aagaard teaches all of the limitations of claim 1 except for the above noted analysis of images.  Aagaard relies on guess or estimation of a position of a player (paragraph 54 teaches that in order to “focus on a player's waist, the camera 12 will be pointing at an intersection point with the playing field that is beyond the player. By using height offsets, the above calculations could still be used to perform the transform functions) within the field of view selected by the camera operator in order to control the robotic cameras. It is apparent that such a system that is limited to a height offset which is limited to an expect height of a person standing could lead to errors in the positioning of the robotic cameras (for example, if a player is sliding the height offset could result in the robotic cameras capturing images which are centered at a position above the player, potentially missing parts of the play).  Kim et al. (United States Patent Application Publication 20170201723) teaches a known technique of analyzing images from a main camera to determine a position of a player and controlling robotic cameras based on the detected positions of the players (see figure 5 steps 502-509 as disclosed at paragraphs 78-86).  This known technique could be applied to the 
	In view of the foregoing, the Examiner maintains that claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, amended claim 1 stands rejected as further detailed below.
Applicant argues that independent claim 12 is allowable for reasons similar to those of claim 1 and that the dependent claims are allowable based on their dependence on an independent claim (see page 15 of Remarks).  In view of the foregoing response with respect to claim 1, claim 12 and the dependent claims stand rejected as further detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 switches between recitations of “the at least one human-operated main camera” and “the main camera” (see for example lines 4 and 5).  This appears to be a typographical error in which not all instances of “the main camera” were updated in view of amendments to claim 1.  The examiner suggests amending all recitations of “the main camera” to “the human-operated main camera” in order to maintain consistency in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “receiving video images from several human operated cameras and/or one or several stationary wide field-of-view cameras serving as the at least one main camera”, however, claim 1 has been amended to no longer recite “at least one main camera” and now recites “at least one human operated main camera”.  Due to the “and/or” nature of the limitation it is unclear if the claim is meant to limit the “at least one human-operated main camera” as recited in claim 1 to either several human operated cameras, a combination of several human operated cameras and several stationary wide field-of-view cameras, or if it is meant to replace the “at least one human-operated main camera” as recited in claim 1 with “several stationary wide field-of-view cameras” when only the latter half of the “and/or” statement is applied.  Therefore, the scope of the claim is indefinite.
Claim 5 is rejected due to its dependence on claim 4 and because it repeats the “and/or” statement of claim 4 and is therefore also indefinite for the reasons discussed with respect to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aagaard et al. (United States Patent Application Publication 2011/0211096), hereinafter referenced as Aagaard, in view of Kim et al. (United States Patent Application Publication 2017/0201723), hereinafter referenced as Kim, and further in view of Ahiska et al. (United States Patent Application Publication 2006/0056056), hereinafter referenced as Ahiska.
Regarding claim 1, Aagaard discloses a method for operating an automatic camera system comprising at least one human-operated main camera , a robotic camera and a production server (figures 1 and 2 exhibit a plurality of robotic cameras, one of which is selected to be a human-operated master cameras as disclosed at paragraphs 37 and 38 and a production server comprising image storage and playback system 3 and camera control system 5 as disclosed at paragraphs 38 and 39), wherein the method comprises - receiving video images from the main camera capturing a scene (paragraphs 37 and 41 disclose receiving images from a master camera); - determining parameters of the main camera while it captures the scene, wherein the parameters define location and operating status of the main camera (paragraph 41 discloses determining parameters of the master camera); - processing the parameters of the at least one human-operated main camera to estimate parameters for the robotic camera (paragraph 41 discloses performing a geometric transformation on the master camera parameters to determine parameters for the robotic cameras), wherein the parameters for the robotic camera define location and operating status of the robotic camera such that the robotic camera captures a close-up view of the player at the identified position in the scene from a different perspective than the at least one human-operated main camera (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that the robotic cameras capture a scene of a same target with approximately the same field of view, therefore, when the main camera captures a close-up view of the player the robotic cameras will similarly capture a close-up view of the player, see for example figures 6a-6c where different close-up views of a player are obtained); - receiving video images from the robotic camera (figures 6a-6e exhibit different videos received from the robotic cameras as disclosed at paragraphs 37 and 66).  However, Aagaard fails to disclose - analysing the images of the human operated main camera to identify a position of a player; - analysing the video images from the robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria; and - if one or several image criteria are not met, adapting one or several of the parameters of the robotic camera such that the video images from the robotic camera meet or at least better meet the predefined image criteria.
Kim is a similar or analogous system to the claimed invention as evidenced Kim teaches a systems for controlling robotic cameras at a sporting event wherein the motivation of obtaining a more accurate position of the target player thereby improving the positioning of robotic cameras would have prompted a predictable variation of Aagaard by applying Kim’s known principal of analyzing images from a main camera to identify a position of a player (figure 5 exhibits steps 502 and 503 in which a position of a player is identified as disclosed at paragraphs 78 and 79) and controlling robotic cameras based on the identified position (figure 5 exhibits step 509 in which robotic cameras are controlled as disclosed at paragraph 86).  When applying this known technique to Aagaard it would have been obvious to modify the calculation of the position (target coordinates TX, TY) of the target object which relies on a height offset to use the more accurate position obtained through image analysis as taught by Kim.
In view of the motivations such as obtaining a more accurate position of the target player thereby improving the positioning of robotic cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Aagaard in view of Kim fails to disclose - analysing the video images from the robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria; and - if one or several image criteria are not met, adapting one or several of the parameters of the robotic camera such that the video images from the robotic camera meet or at least better meet the predefined image criteria.
Ahiska is a similar or analogous system to the claimed invention as evidenced Ahiska teaches a camera system wherein the motivation of improving the quality of videos captured by the robotic cameras would have prompted a predictable variation of Aagaard by applying Ahiska’s known principal of analyzing images from a robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria (figure 8 exhibits step 810 in which an image from a robotic camera is analyzed to determine if predefined criteria are met as disclosed at paragraph 71); and if one or several image criteria are not met, adapting one or several of the parameters of the robotic camera such that the video images from the robotic camera meet or at least better meet the predefined image criteria (figure 8 exhibits step 812 wherein if the criteria are not met, then PTZ parameters are updated as disclosed at paragraph 71).
In view of the motivations such as improving the quality of videos captured by the robotic cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), in addition, Aagaard discloses wherein the method further comprises receiving the video images of the at least one main camera and/or the robotic camera at the production server (paragraph 39 teaches that the image storage system receives video from all of the cameras).
Regarding claim 4, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), in addition, Aagaard discloses wherein the method further comprises - receiving video images from several human operated cameras and/or one or several stationary wide field-of-view cameras serving as the at least one main camera (paragraphs 38 and 39 teach that the image storage system receives video from all of the cameras, each of which can serve as a human-operated main camera).
Regarding claim 5, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 4), in addition, Aagaard discloses wherein the method further comprises - combining the entirety of the parameters of the several human operated cameras and/or one or several stationary wide field-of-view cameras to estimate parameters for the robotic camera such that the robotic camera captures the scene or a portion of the scene from a different perspective than the human operated cameras (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that the robotic cameras capture a scene of a same target with approximately the same field of view).
Regarding claim 6, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), in addition, Aagaard discloses wherein the method further comprises - processing the parameters of the at least one human-operated main camera to estimate parameters for a plurality of robotic cameras , wherein the parameters associated with one specific robotic camera define location and operating status of this specific robotic camera such that the robotic camera captures the scene or a portion of the scene from a different perspective than the at least one main camera (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that a plurality of robotic cameras capture a scene of a same target with approximately the same field of view but different perspectives).
Regarding claim 9, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), in addition, Aagaard discloses reading out sensor data of sensors mounted in the at least one main camera and/or a tripod carrying the at least one main camera to determine the parameters of the at least one main camera defining location and operating status of the at least one main camera (figure 1 exhibits pan head 152 which transmits position information of the camera as disclosed at paragraph 81).
Regarding claim 10, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), in addition, Aagaard discloses receiving a trigger signal that is linked with predefined parameters of the robotic camera (paragraph 101 discloses providing a trigger signal associated with predefined parameters for the robotic cameras).
Regarding claim 12, Aagaard discloses an automatic camera system comprising a human-operated main camera , a robotic camera and a production server (figures 1 and 2 exhibit a plurality of robotic cameras, one of which is selected to be a human-operated master cameras as disclosed at paragraphs 37 and 38 and a production server comprising image storage and playback system 3 and camera control system 5 as disclosed at paragraphs 38 and 39) which are interconnected by a communication network (figure 1 exhibits a network 7 which connects the devices as disclosed at paragraph 36), wherein the human-operated main camera captures a scene and provides the video images to the production server (paragraph 41 discloses receiving images from a master camera provided at the server); - wherein the production server hosts an application determining parameters of the human-operated main camera, wherein the parameters define location and operating status of the human-operated main camera (paragraph 41 discloses determining parameters of the master camera; paragraph 50 teaches that this process is performed by a program); - wherein the application is configured to estimate a parameters for the robotic camera (paragraph 41 discloses performing a geometric transformation on the master camera parameters to determine parameters for the robotic cameras) such that the robotic camera a close-up view of the player in the scene from a different perspective than the main camera (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that the robotic cameras capture a scene of a same target with approximately the same field of view, therefore, when the main camera captures a close-up view of the player the robotic cameras will similarly capture a close-up view of the player, see for example figures 6a-6c where different close-up views of a player are obtained); - wherein the robotic camera provides the video images to the production server (figures 6a-6e exhibit different videos received from the robotic cameras as disclosed at paragraph 66).  However, Aagaard fails to disclose wherein the application analysing the images of the human-operated main camera to identify a position of a player; analyses video images from the robotic camera to determine whether the video images meet predefined image criteria; and - wherein the application is configured to adapt one or several of the parameters of the robotic camera if one or several image criteria are not met, whereby after the adaptation of the parameters of the robotic camera, the video images from the robotic camera meet or at least better meet the predefined image criteria.
Kim is a similar or analogous system to the claimed invention as evidenced Kim teaches a systems for controlling robotic cameras at a sporting event wherein the motivation of obtaining a more accurate position of the target player thereby improving the positioning of robotic cameras would have prompted a predictable variation of Aagaard by applying Kim’s known principal of analyzing images from a main camera to identify a position of a player (figure 5 exhibits steps 502 and 503 in which a position of a player is identified as disclosed at paragraphs 78 and 79) and controlling robotic cameras based on the identified position (figure 5 exhibits step 509 in which robotic cameras are controlled as disclosed at paragraph 86).  When applying this known technique to Aagaard it would have been obvious to modify the calculation of the position (target coordinates TX, TY) of the target object which relies on a height offset to use the more accurate position obtained through image analysis as taught by Kim.
In view of the motivations such as obtaining a more accurate position of the target player thereby improving the positioning of robotic cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Aagaard in view of Kim fails to disclose wherein the application analyses video images from the robotic camera to determine whether the video images meet predefined image criteria; and - wherein the application is configured to adapt one or several of the parameters of the robotic camera if one or several image criteria are not met, whereby after the adaptation of the parameters of the robotic camera, the video images from the robotic camera meet or at least better meet the predefined image criteria.
Ahiska is a similar or analogous system to the claimed invention as evidenced Ahiska teaches a camera system wherein the motivation of improving the quality of videos captured by the robotic cameras would have prompted a predictable variation of Aagaard by applying Ahiska’s known principal of analyzing images from a robotic camera, according to an algorithm to determine whether the video images meet predefined image criteria (figure 8 exhibits step 810 in which an image from a robotic camera is analyzed to determine if predefined criteria are met as disclosed at paragraph 71); and if one or several image criteria are not met, adapting one or several of the parameters of the robotic camera such that the video images from the robotic camera meet or at least better meet the predefined image criteria (figure 8 exhibits step 812 wherein if the criteria are not met, then PTZ parameters are updated as disclosed at paragraph 71).
In view of the motivations such as improving the quality of videos captured by the robotic cameras one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 12), in addition, Aagaard discloses wherein the automatic camera system comprises a plurality of robotic cameras (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length for a plurality of robotic cameras as exhibited in figure 2).
Regarding claim 15, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 13), in addition, Aagaard discloses wherein the automatic camera system comprises several human-operated main cameras wherein each human-operated main camera is associated with at least one robotic camera (paragraph 41 teaches that any camera can be selected as an active master camera which controls the remaining cameras, therefore while only one camera may be set as a master camera at a time, the system discloses a plurality of human-operated master cameras which are each respectively associated with the remaining robotic cameras) and wherein the application is configured to determine the parameter set of each human-operated main camera and to estimate parameters for the at least one associated robotic camera such that the at least one associated robotic camera captures close-up view of the player at the identified position in the scene from a different perspective than the associated human-operated main camera (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that a plurality of robotic cameras capture a scene of a same target with approximately the same field of view but different perspectives).
Regarding claim 16, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 12), in addition, Aagaard discloses wherein the automatic camera system comprises several human operated cameras (paragraph 41 teaches that any camera can be selected as an active master camera which is human operated, therefore while only one camera may be set as a master camera at a time, the system discloses a plurality of master cameras which are each respectively human operated) and wherein the application is configured to determine the parameter set of each human operated camera and to estimate parameters for the robotic camera such that the robotic camera captures the close-up view of the player at the identified position in the scene from a different perspective than the human operated cameras (paragraph 41 teaches that the robotic camera parameters define location and operating status information, such as focal length such that a plurality of robotic cameras capture a scene of a same target with approximately the same field of view but different perspectives).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aagaard in view of Kim in view of Ahiska and further in view of Yee (United States Patent Application Publication 2018/0077345).
Regarding claim 7, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 6), however, Aagaard fails to disclose receiving and analysing video images from each robotic camera to determine adapted parameters for each robotic camera, wherein the analysis comprises player position detection, ball position detection and applying rules to identify a region of interest; and using the adapted parameters to individually refine the setting of each robotic camera.
Yee is a similar or analogous system to the claimed invention as evidenced Yee teaches a robotic camera system wherein the motivation of capturing video data of scenes appropriate to live action would have prompted a predictable variation of Aagaard by applying Yee’s known principal of receiving and analysing video images from each robotic camera to determine adapted parameters for each robotic camera, wherein the analysis comprises player position detection, ball position detection and applying rules to identify a region of interest; and using the adapted parameters to refine the setting of each robotic camera (paragraph 79 discloses analyzing video images to determine player and ball positions and applying prioritization rules to determine an optimum field of view for the camera).
In view of the motivations such as capturing video data of scenes appropriate to live action one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aagaard in view of Kim in view of Ahiska and further in view of Carr et al. (United States Patent Application Publication 2015/0201134), hereinafter referenced as Carr.
Regarding claim 11, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 1), however, Aagaard fails to disclose wherein the method further comprises - manually selecting an area in the image of the at least one main camera; - determining parameters for the robotic camera , wherein the parameters define location and operating status of the robotic camera such -4-Inventors: Johan Vounckx et al. Application No.: TBD that the robotic camera captures a scene corresponding to the area selected in the image of the at least one main camera.
Carr is a similar or analogous system to the claimed invention as evidenced Carr teaches a camera system wherein the motivation of allowing a user to adjust robotic cameras while maintaining a wider field of view of a main camera would have prompted a predictable variation of Aagaard by applying Carr’s known principal of manually selecting an area in the image of the at least one main camera (figure 3 exhibits step 315 in which an area of a main camera is selected as disclosed at paragraph 45); - determining parameters for the robotic camera (paragraph 45 teaches determining parameters and sending commands to actuators of a robotic camera), wherein the parameters define location and operating status of the robotic camera such-4- Application No.: TBDthat the robotic camera captures a scene corresponding to the area selected in the image of the at least one main camera (figure 3 exhibits step 320 in which a scene corresponding to the selected area is captured by the robotic camera).
In view of the motivations such as allowing a user to adjust robotic cameras while maintaining a wider field of view of a main camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aagaard in view of Kim in view of Ahiska and further in view of Anderson (United States Patent Application Publication 2015/0085131).
Regarding claim 17, Aagaard in view of Kim and further in view of Ahiska discloses everything claimed as applied above (see claim 12), however, Aagaard fails to disclose wherein the automatic camera system comprises a user interface enabling an operator to manually select an area in the image of the human-operated main camera.
Anderson is a similar or analogous system to the claimed invention as evidenced Anderson teaches a robotic camera system wherein the motivation of allowing a user to adjust robotic cameras while maintaining a wider field of view of a main camera would have prompted a predictable variation of Aagaard by applying Anderson’s known principal of receiving a trigger signal that is linked with predefined parameters of the robotic camera (figure 2 exhibits a user interface 52 which allows a user to manually select an area in an image of a main camera as disclosed at paragraph 90).
In view of the motivations such as allowing a user to adjust robotic cameras while maintaining a wider field of view of a main camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Aagaard.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taxbol et al. (United States Patent Application Publication 2020/0404174) teaches a method for identifying a moving target in a video.
Ishii et al. (United States Patent Application Publication 2019/0191098) teaches a method for controlling robotic cameras.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696